     Case 2:15-cv-11956 Document 19 Filed 06/11/20 Page 1 of 2 PageID #: 108



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

IN RE:      ETHICON, INC.,
            PELVIC REPAIR SYSTEMS
            PRODUCTS LIABILITY LITIGATION                                 MDL 2327

THIS DOCUMENT RELATES TO:

CORENA M. McCURRY

                                      Plaintiff,

v.                                                         Civil Action No. 2:15-cv-11956

ETHICON, INC., and
JOHNSON & JOHNSON

                                      Defendants.


                          MEMORANDUM OPINION AND ORDER


         On November 15, 2018, a Suggestion of Death was filed by plaintiff's counsel suggesting

the death of Corena M. McCurry during the pendency of this civil action. [ECF No. 12].

         Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”) # 308

(Requirements for Counsel to Deceased Plaintiffs) filed in In re: Ethicon, Inc., Pelvic Repair

System Products Liab. Litig., 2:12-md-2327 [ECF No. 6218], the time to substitute a proper party

for the deceased party has expired and there has been no motion to substitute the deceased party.

Corena M. McCurry was the only plaintiff named in this civil action.

         The court ORDERS that pursuant to Rule 25(a) and PTO # 308, this case is DISMISSED

without prejudice and STRICKEN from the docket. Any pending motions are DENIED as moot.
    Case 2:15-cv-11956 Document 19 Filed 06/11/20 Page 2 of 2 PageID #: 109



       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER: June 11, 2020




                                             2
